Third Department,Railroad — negligence —failure to call witnesses.Appeal from a judgment of the Supreme Court, entered in the office of the clerk of the county of Ulster on the 31st day of January, 1919, upon the verdict of a jury for $8,000, and also from an order entered on the 11th day of February, 1919, denying the defendant’s motion for a new trial made upon the minutes.Judgment and order affirmed, with costs. All concur, except John M. Kellogg, P. J., dissenting, with a memorandum, in which Lyon, J., concurs.